946 F.2d 127
292 U.S.App.D.C. 37
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.BURSAM COMMUNICATIONS CORPORATION, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION.
No. 91-1071.
United States Court of Appeals, District of Columbia Circuit.
Oct. 21, 1991.Rehearing and Rehearing En Banc Denied Dec. 27, 1991.

1
Before RUTH BADER GINSBURG and SILBERMAN, Circuit Judges, and VAN GRAAFEILAND,* Senior Circuit Judge, United States Court of Appeals for the Second Circuit.

JUDGMENT
PER CURIAM

2
This appeal from an order of the Federal Communications Commission (Commission or FCC) was considered on the record from the Commission and on the briefs and arguments of counsel.   Upon full review of the case, the court concludes that appropriate disposition of the appeal does not warrant an opinion.   See D.C.Cir.Rule 14(c).


3
Substantially for the reasons indicated by the Commission in its Memorandum Opinion and Order released January 25, 1991, we are satisfied that (1) Bursam was not entitled to a waiver of the interference protection 47 C.F.R. § 73.187 mandates for Class I stations, and that (2) the FCC legitimately adhered to the "either-or" approach clearly stated in the Commission's pathmarking decision, KPLT, Inc., 1 FCC2d 961, 964 (1965).   It is therefore


4
ORDERED and ADJUDGED that the Commission's decision be affirmed.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).



*
 Sitting by designation pursuant to 28 U.S.C. § 294(d)